—

oR fhe

Case 120. orb el elles hel TOES SAAR oP 1of3

Kobeat Child byedbagtar) |
FOCYTISITS DOB FQ~30573

MOO Mc/Nuller Hwy SW

Cumberland, Nd. 21602.
VACT

iv
VleRco Chiemical
44.0 west Winko Steed
Dud ley INA OT
Peoeressive Zoscrance.

SY Cranwell Bank DR Suite -[00
Gles Burle, Md U6OL

Stutemeat af the Chim

Suppeet tacts - On Huguet. >, 2012, Zkebeed Clifford Wedd:

70" Way 7% Go TRuckiug Autor,

Mua 453¢7, ftom a Compr
CAUSIAO 0 Accidest OA/

WeBed Chiemical lorded The Teatler. vocarretly Causiiog A Heciclet ama

ty Corporrtors,” Verw793
Robisson - hoan t LL3379 955 nckliess, [YPOO

Calle! -WeBco Chienical, SPV Cspy3 levacled Way TEni if,
Wg 1H, Chiianr, CF, Tt uiascdekeamivce by pence es

Filing Lisdae Civil Act. LR LL S.C. FPS
Civil Ache No.

~~
‘44 Be

aoe
2

eo, Kekel up 1 lord Broker
707 Ls Dot io. 2992 )06- By CH-
Chaglsus RD ~Sutte (O00, FD ea /Re,

% &

 

Complaist

tMaeess'e Pruat
Rech

Aud Tinker was Towed, Deteewiire by Hosressive Lusuenuce. that wWebca Chiebvea/ Legs

At fact

ALO TRAULER Was Ciptiicxed hy

7o Mme for. the. Teich, Finler.. bonus time, FP. 1Ved:
AS A hes of the Aecidest Z lost eveerthing. -h
Crhhiicn far’ wy fo Go FEUCK ISG, PRAM Oe

Ae Policy Way 7a Go Faceck;

SO DeCALISE of Mie
Sulug both Coorg
faust out fhoguessive /ssuecl

PIUC- Bask 228

PULA fr Fell blll Prox
ORME KM EA SiC @

Ln “skieg the

Wy Titeitlex. wits takers (4 Coonsecti cut aad Teotaec! Ly
fwcke ss tikes) Ast retell by AIOTACK fkoaressive Ag
NVueplad, Divas told oy hosressive

Fefer Springs, wheee the fees pospected Tre 7reaick

fast or BUSHES Aut POTEAY L A LEV Lecrevea! ftom
eekite For re Combine fotal of-

Z Cui AES Out! Seven
Med Zchidigt Recieve WOK Cashet Pry

MaKe. L epypreal phen Saf tbe TRUL ZL Leff
the pend” Of? agat

AOI, 80 Wiel coc ifel 4272/03
Courts fir Heretic Hb

ocressive (Be: std He

cMuce back sas OVIORE
Agent fo leave fhe fuck at A Comp Called
> Chice The rtles frop7 fhe fecick

 Payrreot WwaAs Stupose Ay he rssue
Cas, Re papbhiesennast: ped [94 peed Stfecrnx,

Ress VE LAS LE,

pomtess ve L AISURALE. 1 hans ABO ZASU Le.

ty Corporations Zs te Laoscuced Lpeiver ox

wg Puthaaity Coasokats 043, Chased ece clones Sept ALKYMZ
As 4 Resull ZT asevek ROC12 Ve

ad re mraweig Iced to (116 teen, leomessive Dasscucnete
Meoaressive,Zay
pins Owe /Villicns Dollans 28k, Jlrs FZ fokee
CKS MO AY Same ALL crasheel fo “Peaws (viva, 1
fe Fi 1 447 4
GUUS fatete, 2 Reported Fo Rocseessiee oon Pete ee
Checks, 1, heed 4D Arf) jas FE CORP AAIG TG
a Lo hoe PHANG 08 SAW fo A ANirw
MIQLHE Ue lays, FitOr ACYS. Cer be

ire
ARS Clse Lugs beens cesta MP Tire Facet

se Conpacys 7 rey Hop. Mr Chernege.
Case 1 ZQ Iv AREA feG e poSipadesl LipeplQeagepage 2 of 3
Fel Be Distalct OF [Thay cel
fehef Ly Asking The. Cousets Te Hoece Kocwressive LSU, WEBeo
Cherncal 76 | Phy me Rr The fosf Of Wy PLOPERK LAP, Dexexs Tere,
MeckCl, Rein bu Semex tt Dis Aw Sufheaing, Kes Fie Lest of Business.
£0 The Fricudt of- Ose Villions BMboes Paap B £009,0090,09

PISO THiS Oy op Aeggesst seg

Filed Clfredl LadeiSattcn
Okegue Sawer of Hadi ff
L400 Wop Mex) fy Shy
Cambexlyasd, WALL SO2
Case 1:20-cv-02382-CCB Document1 Filed 08/18/20 Page 3 of 3 .

Cedttfente Of Seryte

OD Khacky Castiby, thot ov fill day of August 2026,
A CORY OF PAIS Corr past , WAS arated, Postage fel
78 The Kr rudd Addeess OF Tae Deterchatts, Belo:

i, Pecness| ye LIARS. | :
SU Ceevmsel Wek Deive-Suile 100 |
Blend Bessie, PY QQ Mile foc (bio
1. Whbco Chemicn | Led las) Uichhighs
GAO blest Wigs Steet [00 Ve Wblless Harp Shy
Dude. Wha MSW Cap bent, Pd USO2Z

hagusta OAO
